      Case 2:19-cr-00200-DLR Document 144 Filed 09/14/20 Page 1 of 6



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   MONA SAHAF
     DC State Bar No. 497854
 4   Email: mona.sahaf@usdoj.gov
     Trial Attorney
 5   Human Rights and Special Prosecutions Section
     U.S. Department of Justice
 6   1301 New York Ave., NW
     Washington, DC 20005
 7   Telephone: 202-262-6511
 8   PETER SEXTON
     Arizona State Bar No. 011089
 9   Email: peter.sexton@usdoj.gov
     Assistant U.S. Attorney
10   Two Renaissance Square
     40 N. Central Ave., Suite 1800
11   Phoenix, Arizona 85004
     Telephone: 602-514-7500
12   Attorneys for Plaintiff
13                        IN THE UNITED STATES DISTRICT COURT
14                             FOR THE DISTRICT OF ARIZONA
15
16   United States of America,                                 CR-19-00200-PHX-DLR
17                         Plaintiff,                 GOVERNMENT’S CONSOLIDATED
              vs.                                       PLEADING: ADDRESSING ITS
18                                                   SENTENCING RECOMMENDATION,
                                                       REQUEST FOR VARIANCE, AND
19   Laura Marye Wesley,                              RESPONSE TO DEFENDANT’S PSR
                                                              OBJECTIONS
20                         Defendant.
21
22   1.     Overview
23          This is a straightforward case. Defendant Wesley conspired to manufacture and sell
24   inauthentic Native American jewelry to consumers. While the financial harm is difficult to
25   quantify, there was real damage done to Indian artisans, defrauded customers, and at least
26   one retail store that was duped through this scheme for many years. And Defendant Wesley
27   played an important role in this fraudulent enterprise.
28
      Case 2:19-cr-00200-DLR Document 144 Filed 09/14/20 Page 2 of 6




 1          The government does not seek incarceration. Defendant Wesley recently lost her
 2   father, had a child, resolved this matter expeditiously, was debriefed by the government,
 3   has no prior convictions, and was raised by a father who got her into this dishonest line of
 4   business in the first place. Mostly, however, it is the Covid-19 situation that warrants a
 5   variance for her. Non-incarceration alternatives would be far more prudent with all that is
 6   going on in the world and her life.
 7   2.     Sentencing Calculation
 8          a.      Base Offense Level
 9          Defendant thinks the BOL should be a level 6 and not a 7 (¶¶ 131, 136). Section
10   2B1.1, in its Commentary at 2(A) [discussing application of subsection (a)(1)], states that
11   in applying § 2B1.1(a) that “… (ii) in the case of a conviction for conspiracy, … this
12   guideline is the appropriate guideline for the offense the defendant was convicted of
13   conspiring … to commit.” Here, Defendant Wesley conspired to commit mail and wire
14   fraud – both 20-year felonies. Thus, we agree with Probation’s assessment that her BOL
15   level is 7, not 6.
16          b.      Role in the Offense
17          Defendant objects to a three-level enhancement for her role in the offense (¶ 136).
18   Defendant was involved in all the major aspects of this case. Her father created an illegal
19   manufacturing operation in the Philippines, smuggled protected raw materials abroad, and
20   transported/shipped finished counterfeits illegally back into this country. Defendant
21   Wesley knew of her father’s counterfeit designs, smuggled raw materials abroad,
22   communicated directly with Filipino workers in person and electronically, and sold and
23   peddled this counterfeit jewelry knowingly to third party merchants and other consumers.
24   She was her deceased father’s right-hand person for years, and actively helped him run the
25   operation. The government agrees with Probation’s assessment.
26          c.      Overall Sentencing Calculation
27          The government agrees with Probation’s Total Offense Level computation.
28


                                                -2-
      Case 2:19-cr-00200-DLR Document 144 Filed 09/14/20 Page 3 of 6




 1   3.     Sentencing Factors (18 U.S.C. § 3553(a))
 2          The sentencing factors articulated in § 3553(a) support the scope of the
 3   government’s downward variance and recommended sentence.
 4          a.     Offense Conduct
 5          The PSR describes the offense conduct in great detail (¶¶ 10-122). The conduct was
 6   extensive. It is hard to measure how this conduct effected Native American designers, but
 7   there is a great deal of anecdotal information to suggest it has greatly eroded the livelihood
 8   of many Indian artisans.
 9          b.     Defendant’s History and Characteristics
10          Defendant Wesley has no criminal history (¶¶ 143-149). She recently lost her father
11   and gave birth in February to her second child. Overall, her history and characteristics are
12   not troublesome, and other than her conduct in this case, she has been law-abiding and
13   productive.
14          c.     Cooperation Efforts
15          Defendant Wesley entered into a cooperation plea agreement, and she met with the
16   government while her father was still alive and also facing charges in this matter. She also
17   was in the last stage of her pregnancy, and her father was seriously ill. Our conversation
18   with her was only moderately productive, and her efforts fell short of substantial assistance.
19          d.     Nature of the Offense, Promoting Respect, Providing Just Punishment
20          The fraud in this particular case is not as serious as some fraudulent schemes.
21   Individual consumers got a counterfeit item, but mostly are unaware that they purchased a
22   counterfeit item of jewelry. These were well-made counterfeits, and defendants used high
23   quality components in the manufacturing process. Consumers were still swindled, but not
24   as significantly as often occurs in other fraudulent enterprises.
25          The loss falls mostly on Indian artisans and certain retail outfits, who lost business
26   to the counterfeiters. How much was diverted from legitimate crafters is hard to measure,
27   but it certainly is not insignificant. But overall, this type of fraud mostly spread minor
28   damage to many, and more significant, immeasurable harm to only a few. That said, experts


                                                 -3-
      Case 2:19-cr-00200-DLR Document 144 Filed 09/14/20 Page 4 of 6




 1   agree that the market for artisanal Native-American goods has suffered due to the influx of
 2   cheaper knock-offs imported from abroad.1
 3          e.      Affording Adequate Deterrence and Protecting the Public
 4          Deterrence is always important in fraud cases. It is thought that felony convictions
 5   in this case will deter others from doing similar frauds. The nature of what was done here
 6   does not warrant a term of imprisonment, especially in light of current events.
 7          f.      Avoiding Unwarranted Sentence Disparities
 8          There are few prosecutions of this nature in the federal system. Efforts are being put
 9   forth to prosecute more cases of this nature, but there are few cases thus far from which to
10   compare what has been done in the past with what is being suggested here.
11          g.      The Need for Restitution
12          Defendant also should be ordered to pay $40,000 in restitution to victims in this
13   case, specifically, the owners of a jewelry store in Scottsdale, Arizona, who were duped
14   into believing that the Defendant’s jewelry was Native-made. This amount represents the
15   wholesale value of jewelry that was seized from the victim store in July 2018, in connection
16
17
18
19   1See Maraya Cornell, Biggest Native American Art Conspiracy Revealed, NATIONAL
     GEOGRAPHIC, March 15, 2018 available at
20   https://www.nationalgeographic.com/news/2018/03/native-american-indian-art-fake-forgery-
     hopi-zuni0/. “For as long as the Zunis and other indigenous artisans have sold their crafts,
21   they’ve been undercut by fakes—nonnatives posing as Indians to sell more of their work,
     factory made goods sold as handmade. But today’s fakes include a virtual torrent of knockoffs
22   cheaply manufactured overseas and masquerading as genuine Native made . . . .”
23   See also U.S. Government Accountability Office, (GAO-11-432), Indian Arts and Crafts: Size
     of Market and Extent of Misrepresentation Are Unknown, April 2011, at 1, available at
24   https://www.gao.gov/assets/320/317826.pdf. “The sale of goods falsely represented as
     authentic Indian-produced arts and crafts has been a persistent and potentially growing problem
25   in the United States. At least 1.9 million members of federally recognized Indian tribes live in
     the United States, some of whom are artisans who create pottery, baskets, rugs, and other types
26   of arts and crafts for sale to wholesalers, retailers, or the public directly at Indian art shows and
     markets. Misrepresentation by sale of unauthentic products created by non-Indians, including
27   imports from foreign countries, is a matter of great concern to Indian artisans, who may have to
     reduce their prices or lose sales because of competition from lower-priced imitation products.
28   This could have a potentially significant negative economic effect on the Indian arts and crafts
     market and, consequently, on the individuals and tribes who rely on this market for income.”

                                                     -4-
         Case 2:19-cr-00200-DLR Document 144 Filed 09/14/20 Page 5 of 6




 1   with the investigation of this case. Defendant is more likely than most to be able to find
 2   work to pay restitution. This is an additional factor to consider under § 3553(a)(7).
 3           h.    A Fine is Warranted
 4           It is recommended that a fine of $25,000 be imposed in addition to restitution. The
 5   government would ask that the fine be directed to the Indian Arts and Crafts Board’s
 6   (“IACB”) Special Fund maintained at the U.S. Treasury. This was done in August 2020 in
 7   a New Mexico case, in which a $300,000 fine was ordered to be paid in this fashion to the
 8   IACB. 2 The New Mexico case also involved defendants who imported jewelry in the
 9   Native American style from the Philippines and then misrepresented it to the public as
10   Native-made jewelry. The same type of fine is appropriate here because Defendant Wesley
11   manufactured and sold counterfeits for years, and the Native American community and
12   Native artisans have been the most harmed by this criminal conduct.
13   4.      Covid-19 Variance
14           Defendant’s guideline range is 24-30 months. Probation does not recommend
15   custody. In light of the pandemic, the government believes probation is appropriate as well.
16   In addition, defendant just gave birth in February, and it wouldn’t make much sense in a
17   case like this to separate a newborn daughter from her mother.
18           As the Court knows, many white collar offenders in BOP custody have been
19   receiving early release to halfway houses to lessen the populations in the prison system.
20   Many of those have served only half their sentences, and their original sentences were far
21   more significant to what Defendant Wesley is facing in this case. In addition,
22   Compassionate Release motions have flooded the system for early release because of
23   health concerns.
24
25
     2 See USAO District of New Mexico Press Release, “Purveyors of fraudulent Native American-
26
     style goods and products sentenced in federal court,” August 27, 2020, available at
27   https://www.justice.gov/usao-nm/pr/purveyors-fraudulent-native-american-style-goods-and-
     products-sentenced-federal-court.
28


                                                 -5-
       Case 2:19-cr-00200-DLR Document 144 Filed 09/14/20 Page 6 of 6




 1          For this reason, the United States would ask the Court to vary downward and impose
 2   a non-custodial sentence.
 3   5.     Conclusion
 4          The United States requests that Ms. Wesley be sentenced to 36 months of probation.
 5   She should be further ordered to pay $40,000 in restitution, a fine in the amount of $25,000
 6   to be paid to the IACB of the U.S. Department of the Interior, and not engage in the
 7   manufacture or sale of items of jewelry during her term of probation.
 8          Respectfully submitted this 14h day of September, 2020.
 9                                             MICHAEL BAILEY
                                               United States Attorney
10                                             District of Arizona
11                                             s/ Peter Sexton
                                               PETER SEXTON
12                                             Assistant U.S. Attorney
13                                             BRIAN C. RABBITT
                                               Acting Assistant Attorney General
14                                             Criminal Division, U.S. Dept. of Justice
15                                             s/ Mona Sahaf
                                               MONA SAHAF
16                                             Trial Attorney
                                               Criminal Division, U.S. Dept. of Justice
17
18                            CERTIFICATE OF SERVICE
19
        I hereby certify that on September 14, 2020, I electronically transmitted the attached
20 document to the Clerk’s Office using the CM/ECF System for filing a copy to the following
   CM/ECF registrant:
21
22 Seth Apfel
   Attorney for Defendant Wesley
23
24 s/ Mona Sahaf
25 Department of Justice, Criminal Division
26
27
28


                                                -6-
